Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This allowance notice is in response to Applicant’s papers received 3/07/2022 that amend the specification to indicate application is a reissue application, amend claim 1 for clarity, and to provide a revised Consent of Assignee.  This is a broadening reissue of 10488511 for at least replacing the limitation “oscillator means for providing a high frequency signal having a frequency near the oxygen absorption frequency” as recited in claim 1 of ‘511 with --an oscillator operative to generate a carrier signal-- as now recited in new claim 6.  Claims 1-20 are pending.  
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3/7/2022, with respect to compliance with 37 CFR 1.173 have been fully considered and are persuasive.  The objection of amendment has been withdrawn. 
Applicant’s arguments, see pages 9-10 and revised Consent of Assignee, filed 3/7/2022, with respect to Consent of Assignee have been fully considered and are persuasive.  The objection of Consent of Assignee has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 3/7/2022, with respect to defective declaration under 35 USC 251 have been fully considered and are persuasive.  The objection of reissue declaration and corresponding rejection of claims 1-20 under 35 USC 251 has been withdrawn in so far as remarks has more completely defined the error statement. 
Applicant’s arguments, see pages 2, 7 and 12, filed 3/7/2022, with respect to indefiniteness under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 USC 112 has been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, a “radar system comprising an oscillator operative to generate a carrier signal, the oscillator including a control input; a transmitter in operative communication with the oscillator, the transmitter configured to transmit the carrier signal to atmosphere; a receiver operative to receive a reflected return signal of the transmitted carrier signal; a detector in operative communication with the receiver, the detector configured to determine a signal-to-noise ratio of the reflected return signal; and a comparator in operative communication with the detector, the comparator configured to compare the signal-to-noise ratio with a preselected signal-to-noise ratio value, and to provide an output signal indicative of the difference thereof, wherein a control signal, which is generated based on the output signal from the comparator, is sent to the control input of the oscillator to adjust a frequency of the carrier signal” as recited in new claim 6 in combination with other limitations appears allowable for same reason stated in applicant reply received Nov. 21, 1986 in original examination of application 06/572286 is relied on herein that states in part “Nothing in the prior art separately or in combination shows, suggests, or teaches applicant's claimed invention”.  Similarly, lacking evidence to the contrary, claims 1-5, as amended, appear allowable for same reason stated in reply received Nov 21, 1986 in original examination of application 06/572286 is relied on herein that states in part “Nothing in the prior art separately or in combination shows, suggests, or teaches applicant's claimed invention.”
Finally, lacking evidence to the contrary, a “method of operating a radar system, the method comprising: generating a carrier signal; transmitting the carrier signal through the atmosphere; receiving a reflected return signal of the transmitted carrier signal; detecting a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MARK SAGER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:     
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992